Citation Nr: 0512939	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-31 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for residuals of a fracture of the left hip to include post-
operative residuals of a left femoral neck fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Dalal, Associate Counsel




INTRODUCTION

The veteran had active service from May 2001 to June 2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Montgomery, AL, Regional Office (RO) which, in pertinent 
part, established service connection for the veteran's status 
post fracture of the left hip, and assigned a noncompensable 
evaluation for that disability.  The description of the issue 
on appeal is more accurately reflected as it is stated on the 
title page.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected left 
hip disorder to include post-operative left femoral neck 
fracture.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provide a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial compensable 
disability evaluation of the veteran's post-operative left 
femoral neck fracture.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities is 
the same regardless of how the issue is styled.  

The veteran and his representative make arguments regarding 
statements made by the RO regarding the pre-existing nature 
of the veteran's disorder.  Service connection is in effect 
for a left hip disorder stemming from a fracture of the left 
femoral neck.  The issue of whether any disorder associated 
with the left hip pre-existed service is moot in the context 
of this appeal.  




FINDING OF FACT

The service-connected residuals of the veteran's residuals of 
a fracture of the left hip to include post-operative 
residuals of a left femoral neck fracture are essentially 
asymptomatic, demonstrate no compensable loss of motion, and 
have healed without evidence of malunion.  

CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
service-connected residuals of a fracture of the left hip to 
include post-operative residuals of a left femoral neck 
fracture have not been met.  38 C.F.R. §§ 3.321(b)(1), 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5250-5255 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a September 2002 rating decision, the RO granted service 
connection for residuals of a post-operative left hip 
fracture, and assigned a noncompensable rating.  The veteran 
submitted a timely notice of disagreement in July 2003.  The 
veteran was provided with a VA medical compensation exam in 
August 2003.  In October 2003, the RO issued a statement of 
the case (SOC), which continued the noncompensable evaluation 
for the veteran's disability.  The veteran has indicated in 
several written statements that he has no further evidence to 
submit.

Applicable Law
The history of a claimed disability must be reviewed before 
evaluating its severity.  38 C.F.R. §§ 4.1-4.2.  However, 
where entitlement to compensation has already been 
established, and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Although an accurate evaluation requires a historical review 
of the record, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's current symptomatology is compared with the 
criteria in the Schedule For Rating Disabilities (Schedule).  
Disability evaluations are determined by the Schedule, which 
is based, as far as can be practicably determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(2002); 38 C.F.R. § 4.1 (2004).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by the diagnostic codes in the Schedule.  38 
C.F.R. § 4.27 (2004).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system, or organ 
of the body to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R § 4.10 (2002).  
The disability must be evaluated from the point of view of 
the veteran working or seeking work, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.2 (2004).  If there is a 
question as to which evaluation applies to the veteran's 
disability, the higher evaluation will be assigned, so long 
as it more nearly approximates the criteria for that rating.  
38 U.S.C.A. § 4.7 (2002).  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding the degree of disability or any other point, 
such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 U.S.C.A. § 5107(b) (2002); 38 C.F.R. § 3.102 (2004).

A number of diagnostic codes provide for compensation of 
disorders associated with the hip and thigh under VA's 
Schedule for Rating Disabilities.  Each will be discussed 
below with an eye towards providing the appropriate 
evaluation of the veteran's service-connected left hip 
disorder.  

Factual Background and Analysis
The veteran's service medical records show that in October 
2001, he fell and fractured his basocervical left femoral 
neck.  He was hospitalized and underwent a closed reduction 
and a closed reduction with percutaneous pinning of the left 
femoral neck stress fracture (using three 7.3 Synthes 
cannulated screws) was performed.  He was discharged from the 
hospital in February 2002.  At that time, 
x-rays revealed a healed left femoral neck stress fracture 
with no hardware breakage or violation of the joint space.  
It was commented that the veteran was ambulating 
independently and had good pain control (was pain free).  

The Physical Evaluation Board (PEB) determined in May 2002 
that the veteran was physically unfit for continued service 
and recommended separation.  The PEB noted that the veteran's 
left hip fracture had completely healed, but with residual 
pain on ambulation.  The PEB also reported that the veteran 
had full range of motion without joint instability.

VA examined the veteran in August 2002.  His service medical 
record was reviewed and his complaints of left hip pain were 
noted.  The examination reflects his complaints of pain, 
weakness, stiffness, instability, and giving way.  He denied 
swelling, heat, redness, drainage, locking, and abnormal 
motion.  He took no medications for his hip but indicated it 
flared up in cold weather.  He did not use crutches, a brace, 
cane, or corrective shoes.  Physical examination revealed no 
evidence of deformity, angulation, false motion, shortening, 
or interarticular involvement.  His gate was observed to be 
careful and slow with no functional limitations on standing 
and walking.  There were no callosities, breakdown, or 
unusual shoe wear pattern.  X-ray of this left hip 
demonstrated fixation of the left hip fracture with three 
screws.  The screws were in good position with no loosening 
or bony complication and no fracture or subluxation noted.  
The diagnosis was fracture of the left hip with hip pinning 
resulting in good stability and no functional loss due to 
pain.

Diagnostic Codes 5250 through 5255 address impairment of the 
hip and thigh.  These codes are found at 38 C.F.R. §4.71a 
(2004).  

Diagnostic Code 5255 addresses impairment of the femur.  
Evidence of malunion of the femur with a knee or hip 
disability, warrants a compensable evaluation of 10, 20, or 
30 percent depending on whether the malunion is with slight, 
moderate, or marked knee or hip disability.  Malunion of the 
femur is not demonstrated here.  Fracture of the shaft or 
anatomical neck with nonunion, with loose motion, or with 
nonunion without loose motion, with weightbearing preserved 
with aid of brace would warrant an increase, but such 
disability is not currently demonstrated in the medical 
record.  Finally, a compensable evaluation is warranted if 
fracture of the surgical neck of the femur with a false joint 
is shown: it has not been shown in this case.  The veteran's 
left hip disability does not merit a compensable evaluation 
under Diagnostic Code 5255.  

Under Diagnostic Code 5254, a compensable evaluation is 
warranted if the evidence shows a flail hip joint.  Flail 
refers to exhibiting abnormal or paradoxical mobility.  
Dorland's Illustrated Medical Dictionary, 637 (27th ed. 
1988).  Evidence of this nature was not demonstrated on 
examination in August 2002; in fact, it was commented that 
there was no evidence of angulation or false motion.  
Compensation under this code is not warranted.  

The Schedule for Rating Disabiities includes three diagnostic 
codes which address limitation of motion of the thigh:  

Under DC 5251, extension of the thigh limited to 5 degrees 
merits a 10 percent rating.  When examined in August 2002, 
extension on the left was limited to 24 degrees.  The 
requirements under DC 5251 are not demonstrated.  

Under DC 5252, a noncompensable disability evaluation is 
assigned for flexion of the thigh greater than 45 degrees and 
a 10 percent disability evaluation is assigned for flexion of 
the thigh limited to 45 degrees.  For the next higher 20 
percent disability evaluation, there must be limitation of 
flexion to 30 degrees. For a 30 percent evaluation, there 
must be limitation of flexion to 20 degrees.  The August 2002 
VA examination report provides range of motion measurements.  
Flexion on the left was limited to 92 degrees, and to 110 
degrees on the right.  The veteran's range of motion for his 
left thigh flexion and hip joint falls within normal ranges 
and a compensable evaluation under Diagnostic Code 5252 is 
not warranted.  

Pursuant to DC 5253, a noncompensable disability evaluation 
is warranted for limitation of rotation of the thigh, with 
ability to toe-out more than 15 degrees, and a 10 percent 
disability evaluation is assigned for limitation of rotation, 
with an inability to toe-out in excess of 15 degrees.  A 10 
percent disability evaluation is also assigned where there is 
limitation of adduction such that one cannot cross their 
legs.  A 20 percent disability evaluation is warranted for 
limitation of abduction, where motion is lost beyond 10 
degrees.  There is no higher disability evaluation under DC 
5253.  See 38 C.F.R. § 4.71a, DC 5253 (2004).  38 C.F.R. § 
4.71a, Plate II (2003), shows that normal flexion of the hip 
is to 125 degrees and that normal abduction of the hip is to 
45 degrees.  Abduction was also measured on VA examination in 
August 2002 and was limited to 36 degrees on the left and 41 
degrees on the right.  The veteran's external rotation was 
measured to 50 degrees.  The veteran's adduction was 
documented as 18 degrees.  There was no evidence of any 
limitation of adduction or any indication he was unable to 
cross his legs.  None of these finding warrant a compensable 
evaluation under Diagnostic Code 5253.  

Finally, DC 5250 provides for compensation upon a showing of 
favorable or unfavorable ankylosis; neither is or has ever 
been demonstrated in the veteran's medical records.  

Following the historical and current review of his service-
connected disability, the Board concludes that there is no 
reasonable doubt to resolve in the veteran's favor regarding 
the extent his disability.  His symptoms do not approximate 
the criteria for any of the compensable ratings provided in 
the diagnostic codes applicable to the hip and thigh.  See 
38 C.F.R. §§ 4.2, 4.7.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 (2004) allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Furthermore, 38 C.F.R. § 4.45 (2004) provides that 
consideration also be given to tightness, looseness, weakened 
movement, and excess fatigability.

The veteran asserts that a compensable rating is warranted 
for his service-connected post-operative left femoral neck 
fracture, and his descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran's description 
of his hip pain, however, must be weighed in conjunction with 
the clinical evidence of record and the relevant rating 
criteria. 

Although the Board acknowledges the veteran's complaints of 
pain, the August 2003 VA examination does not reveal any 
abnormal findings.  The examiner specifically recorded that 
the veteran's range of motion was not limited by pain, 
fatigue, weakness, lack of endurance, or ankylosis.  The 
examiner found no tenderness, drainage, edema, weakness, 
painful motion, locking, or heat.  In addition to observing 
the veteran's gait as careful and slow, the examiner also 
noted he displayed no functional limitations while standing 
and walking.  Although the examiner wrote that "motion stops 
before pain begins", the veteran's range of motion was not 
abnormally obstructed.  Moreover, the examiner concluded that 
the veteran had no functional loss due to pain.  A 
compensable rating for the veteran's service-connected left 
hip disorder, to include post-operative left femoral neck 
fracture based upon functional impairment, pain, and weakness 
that he experiences as a consequence of using his left lower 
extremity is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5250, 5251,5252, 5253, 5255 (2004); 
DeLuca 8 Vet. App. at 204-07.

The Board concludes that a compensable rating for the 
service-connected post-operative left femoral neck fracture 
is not warranted and the claim is denied.

In addition, the Board does not find that consideration of an 
extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1) 
(2004).  Where schedular evaluations are found to be 
inadequate, the veteran may be awarded a rating higher than 
that allowed by the schedular criteria.  Id.  The regulation 
provides that there must be evidence demonstrating that the 
disability at issue causes marked interference with 
employment, or has in the past, or continues to require 
frequent periods of hospitalization, rendering the use of the 
regular scheduler standards impracticable.  Id.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2004) in the first instance; however, the Board 
is not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
(2004) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In this case, the veteran has not shown that his service-
connected hip disorder to include post-operative left femoral 
neck fracture results in unusual disability or impairment 
that renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  

The veteran has suggested, that because of his service-
connected disability, he is unable to use his degree in 
criminology or apply to the police force.  He has not, 
however, provided any evidence of his inability to obtain 
employment.  The Board acknowledges that the veteran spent a 
considerable period of his service hospitalized.  
Nevertheless, there is nothing in the record evidencing that 
the veteran was hospitalized or treated for his lower left 
extremity after his discharge.  To the contrary, the veteran 
has stated in several written statements that he has not 
sought treatment for his disability.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1)(2004) is not 
warranted in this case.


Veteran's Claims Assistance Act of 2000 (VCAA)

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue. 

In this case, the issue concerning the evaluation of the 
veteran's left hip disability was initially raised in a 
notice of disagreement following the assignment of the 
initial disability evaluation.  As discussed below, the 
section 5103(a) notice requirements were met for the 
underlying issue of service connection for the left hip 
disorder.  Thus, VAOPGCPREC 8-2003 holds that the section 
5103(a) notice need not be sent; rather, the procedures of 
section 7105(d) apply.  

As for the section 5103(a) notice requirements concerning the 
underlying issue of service connection for the left hip 
disorder, the Board finds that the VCAA notice requirements 
have been satisfied.  With regard to requirement (1), above, 
the Board notes that the RO sent the veteran a VCAA notice 
letter in July 2002 informing him what was needed to 
establish entitlement to service connection.  With regard to 
requirements (2) and (3), the Board notes that the RO's 
letter also notified him of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the July 2002 letter explained 
that VA would obtain relevant records from any Federal agency 
(to include the military, VA, and the Social Security 
Administration), and that it would also make reasonable 
efforts to help him obtain other evidence (such as records 
from State or local governments, private doctors and 
hospitals, or current or former employers), but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  In the July 2002 
letter, the veteran was also informed that VA would assist 
him by providing a medical examination or getting a medical 
opinion if it was necessary to make a decision on his claim.  
Finally, with respect to requirement (4), the Board notes 
that it does not appear from the record that the veteran has 
explicitly been asked to provide "any evidence in [his] 
possession that pertains to" his claim.  As a practical 
matter, however, the veteran has been amply notified of the 
need to provide such evidence, both with respect to the 
underlying claim for service connection and the subsequent 
appeal for a higher rating.  

In addition, the RO issued him a SOC in October 2003 that 
contained the complete text of 38 C.F.R. § 3.159.  Given this 
correspondence, it seems untenable that the veteran would 
have refrained from submitting any other relevant evidence he 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  

As an aside, the Board notes that the RO sent the veteran a 
letter in December 2003 describing what was necessary to 
establish an increased rating for his service connected left 
hip disability.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letter to the veteran dated in July 2002.  However, at 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the July 2002 letter from the RO was 
sent to the veteran prior to the RO's September 2002 rating 
decision that is the basis of the veteran's appeal for the 
claim of entitlement to a compensable evaluation for left hip 
disorder.  The Board also finds that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the July 
2002 letter as well as the October 2003 SOC.  The timing of 
the notice complies with the express requirement of the law 
as found by the Court in Peligrini.  

In reviewing the issue of the veteran's entitlement to a 
compensable evaluation, the Board observes that the VA has 
secured or attempted to secure all relevant medical records 
to the extent possible.  The veteran has not identified any 
relevant evidence he wished the VA to obtain on his behalf.  
He was notified in December 2003 what additional evidence was 
required from him to support his claim for an increased 
rating.  The veteran clearly stated that he has no additional 
evidence to submit.  The veteran has been afforded a VA 
examination for compensation purposes.  The examination 
report is of record.  There remains no issue as to the 
substantial completeness of his claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2004).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board concludes 
that sufficient evidence to decide the claim has been 
obtained and that any defect in the development requirements 
of the VCAA that may exist in this instance would not be 
prejudicial to the veteran.
.


ORDER

An initial compensable disability rating for the service-
connected post-operative left femoral neck fracture is 
DENIED.




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


